Mr. Charles Murphy          Opinion No. c-763
Director, Texas
 Aeronautics Commission     Rc:    Whether a certificate
Austin, Texas                      issued by Texas Aero-
                                   nautics Commission
                                   remains In effect, when
                                   the airline holding the
                                   Intrastate certificate,
                                   commences interstate
                                   flights and related
Dear Mr. Murphy:                   questions.
          Your letter requeating an opinion of this office
reads, in part, as follows:
         "We respectfully request an attorney general's
    opinion answering the following two questions re-
    garding this grant~edauthority.
                          The facts are that the Texas
    Aeronautics
         "-      ommlssion (TAC) has issued's certifl-
    cate authorizing Haod Airlines to serve various
    specific points in Texas. Hood Airlines, in the
    future, will initiate   scheduled flight service
    to Texarkana, Arkansas and Shreveport, Louisiana.
         "The question is: Upon Hood Airline's inaugura-
    tion of these flights, will this certificate now in
    effect remain in effect or will it become void?
    Further, will all or any part of Hood Airlines'
    flight operation be subject to the authority of
    the TAC?
         "QUestion #2. The facts are that Dal Airlines
    ia Initiating scheduled flight service from Dallas
    to points in-Texas and to Port Polk, Louisiana..
    Dal Airlines, by application to the TAC, voluntarily
    submits Itself to the authority of the TAC and asks
    that it be given a certificate to serve the points
    on its flights located within the boundaries of
    Texas which are of a purely intrastate nature."
                          -3670-
Mr. Charles Murphy, page 2 (c-763)


          Subdivision 3 of Article 46c-6,   Vernon's Civil
Statutes provides, in part, as follows:
          "Subdivision 3.  Scheduled Intrastate Carriers,
     For the public convenlenco and necessity, the Com-
     mission flexas Aeronautics Commission7 is granted
     the right, power and authority to exercise econoalc
     and safety regulations over only scheduled intra-
     state carriers not holding certificates of convenience
     and necessity from the Civil Aeronautics Board under
     the Federal Aviation Act of 1958, as now or hereln-
     after amended. . . . . The Commission shall be
     vested with a broad discretion in promulgating such
     regulations, and no intrastate air carrier shall
     operate within the State of Texas unless and until
     it has met the standards prescribed, and has been
     issue: a certificate to do so by the Commission,
     . . .   (Emphasis added)
          It is a general rule that commerce wholly confined
within the jurisdiction and territory of one state is intra-
state commerce. 12 Tex.Jur.2d 165.   If the origin and
ultimate destination are ~both within the same state, the
shipment is intrastate in character. CtalvestonH&S.A.Ry
Co. V. Wood Hagenbarth Cattle Co., 105 Tex. 178, 146 S.W:
538  1912); St. Louis B&M Ry. Co. v. True Bros., 140 S.W.
837  Tex.Clv.App. 1911). Congress has pre-empted the field
of interstate air transportation In regard to routes and
nolnts to be served bv Interstate air carriers to the ex-
clusion of Conflicting regulations by the states. Applica-
tion of Frontier Airlines, Inc. 122 N.W.2d 476, 175 Neb.
501 (1963); 49 U.S.C.A., Sections 1301 (lo), 1301 (21)
and 1371 (a). Clearly, the Texas Aeronautics Commission
Is authorized to issue certificates only to those carriers
whose operations, including points of origin and destlna-
tion for commercial airline traffic, remain wholly within
the State of Texas.
          It is our opinion that the certificate issued by
the Texas Aeronautics Commission to Hood Airlines would
become void upon initiation of flight service to destination
pointsoutside the State of Texas. Article 466-6 provides
no authority for the issuance of a certificate to commercial
airlines operating any portion of their flight service with
origin or destination points outside the State of Texas. Also,
the Texas Aeronautics Commission would have no right, power,
or authority to exercise economic and safety regulations
over any part of Hood Airlines flight operations.
                           -3671-
Mr. Charles Murphy, page 3 (C-763)


          Answering your second question, it is our opinion
that the Texas Aeronautics Commission has no authority to
issue a certificate for Dal Airlines to serve points within
the State of Texas, as Dal Airlines proposes to and will main-
tain a portion of its flight operations with origin or desti-
nation points outside the State of Texas.
                     SUMMARY
                     -------
          Upon initiation of airline service with
     origin or destination points outside the State
     of Texas, the Texas Aeronautics Commission's
     certificate of authority for service of intra-
     state points in Texas, becomes void, and the
     Commission would have no right, power or authority
     to exercise economic and safety control over any
     part of the operations of an airline conducting
     such interstate flights.
                               Very truly yours,
                               WAGGONER CARR
                               Attorney General of Texas

                                                   ,’
                               SZH?fk-ti-
                               BY:
                                        Gordon Rouser
                                        Assistant
GH:sck
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Malcolm Quick
Kerns Taylor
W. E. Allen
APPROVED FOR THE ATTORNEY GENERAL
BY; T. B. Wright



                               -3672-